Citation Nr: 0710795	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L5 to S1.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1977 to 
May 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a July 2004 VA examination, a claim for entitlement to 
service connection for a scar was raised.  This issue is 
referred to the RO for action deemed appropriate. 


FINDING OF FACT

Degenerative disc disease, L5 to S1, was not shown in 
service, did not manifest within one year of service 
discharge, and is not related to active military service.


CONCLUSION OF LAW

Degenerative disc disease, L5 to S1, was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for degenerative disc disease, L5 to S1, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 


(2006).  Prior to initial adjudication of the veteran's 
claim, May and July 2004 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative disc disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination noted a normal 
spine.  A May 6, 1979 emergency room record noted a knife 
wound of the left low back.  The veteran had just been 
received from a Nashville hospital.  Examination showed a 
clean superficial wound of the left lower back.  The plan was 
bandages.  Another May 6, 1979 service record noted the 
veteran had been hospitalized from May 5 to May 6 in a 
Nashville hospital.  The diagnosis was open stab wound to the 
back, no artery or nerve involvement.  The veteran was 
discharged to duty.  A May 7, 1979 record indicated the 
veteran reported back pain secondary to the stab wound.  The 
examiner noted a small stab wound in the left lower back with 
no sign of infection.  The assessment was no physical 
training, no lifting over 10 pounds, and no prolonged 
standing of over 2 hours, for one week.  In a May 1980 report 
of medical history, the veteran complained of recurrent back 
pain, a back stab wound, and a weak low back.  A May 1980 
service discharge examination noted normal spine.  

In a May 2004 VA medical record, the veteran reported that 
his back pain had started 10 years prior and had 
progressively worsened.  He reported the pain began after an 
inservice stab wound of the back.  The veteran stated his 
pain was in the entire low back and often radiated into his 
neck, but not into the lower extremities.  The pain had been 
worsening for the previous 6 months.  Upon examination, there 
was full range of lumbosacral spine motion with discomfort 
upon flexion and right sidebending.  There was 2+ reflexes, 
intact sensation and coordination, symmetric 5/5 motor 
strength, and negative straight leg raise.  June 2004 VA 
records diagnosed chronic low back pain that radiated into 
the neck, likely myofascial in origin.  The prior medical 
history included a left flank stab wound.  

In a June 2004 statement, the veteran asserted that he had 
been stabbed in the lower back during service.  

A July 2004 VA spine examination was conducted.  The veteran 
reported low back pain but no use of a cane or orthosis and 
no flare-ups.  He reported an inservice stab wound of the 
back.  Upon examination, there was a normal gait and full 
range of cervical spine motion, without pain.  There was 
thoracolumbar spine flexion to 90 degrees, extension to 30 
degrees, and bilateral lateral flexion to 30 degrees.  There 
was pain at the left paravertebral area at the end of 
extension and the right lateral movement.  An x-ray showed 
lumbar spine degenerative disc disease.  The impressions 
included, stab wound, service-connected, L5 to S1 
degenerative disc disease, and chronic low back pain, 
mechanical.  

A February 2005 VA lumbar spine examination was conducted.  
The veteran reported an inservice stab wound of the back.  He 
stated that since that time, he had aching low back pain that 
becomes sharp with damp cold weather and prolonged 
weightbearing activity.  He denied radiation to his lower 
extremities, numbness, tingling, and bowel or bladder 
symptoms.  He reported flare-ups and that he took ibuprofen.  
Upon examination, there was normal lumbar spine lordosis.  
There was 80 degrees forward flexion, 20 degrees bilateral 
sidebending, and 20 degrees extension with end range pain.  
There was diffuse tenderness upon palpation of the 
lumbosacral paraspinal musculature, negative straight leg 
raise, 5/5 strength, intact sensory, +2 reflexes, and normal 
gait.  The impression was mechanical low back pain, with 
mainly myofascial pain component.  There was no evidence of 
radiculopathy.  The examiner opined that the stab wound was 
not related to the degenerative disc disease, noting that the 
stab wound was located in the L1 to L2 area and the 
degenerative changes were most evident at L5 to S1.  

At the May 2006 Board hearing, the veteran testified that 
during military service, he was stabbed in the back with a 
knife.  He asserted that he stayed in the hospital for a 
week, but was not put on profile and did not have any 
residuals.  The veteran testified that his back pain began 
about four years after service discharge and it had worsened.  
The veteran testified that his pain was in the same area as 
the stab wound but was also in his neck at times.  The 
veteran testified that he first sought treatment at the VA in 
approximately 2004.  

The Board finds that the evidence of record does not support 
a finding of service connection for degenerative disc 
disease, L5 to S1.  There is a current diagnosis of 
degenerative disc disease.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In addition, service medical records indicate 
the veteran was stabbed in the low back.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
But the evidence did not show, and the veteran did not 
assert, that degenerative disc disease manifested within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Importantly, the evidence of record does not indicate that 
the veteran's current degenerative disc disease is related to 
his inservice stab wound.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  The VA examiner specifically 
opined, upon a review of the claims file, that degenerative 
disc disease was not related to the veteran's stab wound.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of such an expert).  In addition, degenerative disc 
disease was not diagnosed until 2004, over 20 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there was no 
clinical documentation of the disorder).  Although the 
veteran asserted that his degenerative disc disease was 
related to the inservice stab wound, his testimony is not 
competent regarding such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
to establish a medical opinion).  Accordingly, service 
connection for degenerative disc disease is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable 


doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease, L5 to S1, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


